Opinion issued April 20, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00752–CV




IN THE INTEREST OF F.B., S.B., AND K.B., Minor Children




On Appeal from the 25th District Court
Colorado County, Texas
Trial Court Cause No. 20,248




MEMORANDUM OPINIONAppellant Rhonda Bryant has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Rhonda Bryant did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.